                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Laura Fashing
                                              Arraignment/Detention Hearing
Case Number:              CR 21-668 JB                            UNITED STATES vs. ROBINSON
Hearing Date:             6/15/2021                               Time In and Out:          9:48-10:12
Courtroom Deputy:         N. Maestas                              Digital Recording:        Hondo - Remote
Defendant:                Tiffany L. Robinson                     Defendant’s Counsel:      Hans Erickson
AUSA:                     Holland Kastrin                         Pretrial/Probation:       Beatrice Manzanares
Interpreter:              N/A
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Tuesday, July 06, 2021
                                                                                            Discovery Order not entered;
      Parties agree Standing Discovery             Discovery Order previously
☒                                           ☐                                           ☐   parties to confer pursuant to Rule
      Order to be electronically entered           entered
                                                                                            16.1(a) within 14 days
☒     Case assigned to: Judge Browning
☒     Trial will be scheduled by presiding judge               ☐ Trial currently set
      Defense counsel requests release; Government requests detention; Defense counsel responds; USPTS notes there is a
☒     wait at LPHH
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
☒     Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
